Citation Nr: 1225585	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected right hand fracture, fourth and fifth metacarpal. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1992 to February 2000. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for right hand fracture, fourth and fifth metacarpal, evaluated as noncompensable (0 percent disabling).  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In March 2011, the Board remanded the claim for additional development.  

In September 2010, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this proceeding has been included in the claims folder.


FINDING OF FACT

The Veteran's service-connected right hand fracture, fourth and fifth metacarpal is shown to have been productive of arthritis of the fifth metacarpal joint, but not ankylosis.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected right hand fracture, fourth and fifth metacarpal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5003, 5227, 5230.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Compensable Evaluation

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected right hand fracture, fourth and fifth metacarpal.  

In December 2008, the RO granted service connection for right hand fracture, fourth and fifth metacarpal, evaluated as noncompensable (0 percent disabling).  The Veteran appealed the issue of entitlement to an initial compensable evaluation.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

As for the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that in 1997, he sustained a fracture to the fourth and fifth metacarpal joints of his right hand after he punched a car door in anger after an argument with his spouse.  He was given an outrigger cast and put on limited duty for four weeks.  

The only relevant post-service medical evidence is a VA examination report, dated in April 2009, which shows that the Veteran reported that he had fractured his fourth and fifth metacarpals during service, which were essentially nondisplaced, and treated with a splint for several weeks.  He stated that following initial treatment, he had some pain radiating from the ulnar aspect of the wrist up his forearm on a fairly regular basis, but that this had diminished over the 12 or 13 years since his injury "and now is a very occasional bother."  On examination, he had excellent grip strength, and sensation was intact in all fingers.  All the fingers reached the mid-palmar crease easily, with 0 to 45 degrees of distal joint flexion which were all equal to the opposite side.  X-rays were noted to show normal boney anatomy except for the base of the fifth metacarpal, where there was a deformity at the carpometacarpal from old trauma.  There was no deformity at the fourth metacarpal base.  The diagnosis was post-traumatic carpometacarpal arthritis, right hand (dominant side), no discernable injury at this time.  The examiner noted that there was no pain on motion, and that this disability did not affect the Veteran's work or activities.  There was no additional limitation of motion upon three repetitions of movement.  The Veteran was noted not to describe flare-ups, and not to have any instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230, a noncompensable rating is the highest rating assigned for any limitation of motion of the ring or little finger.  Even ankylosis of either one of these fingers warrants a 0 percent, and no higher, rating.  38 C.F.R. § 4.71a, DC 5227.  Accordingly, the claim must be denied.  

A compensable rating is not warranted under any other applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Although 38 C.F.R. § 4.71a, DC 5223 provides for a 10 percent evaluation for ankylosis of both the ring and the little finger, this is not shown.  

Under 38 C.F.R. § 4.71a, DC 5003 (2011), degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f)  (2011). 

In this case, there is no competent evidence to show that the Veteran's right ring finger is manifested by arthritis; arthritis of the fifth metacarpal is shown.  Therefore, "multiple involvements of the interphalangeal, metacarpal and carpal joints" is not shown.  DC 5003.  Therefore, a separate 10 percent rating is not warranted under DC 5003.  In addition, there is no evidence of painful motion, nor are there findings of finger symptoms such as swelling, muscle spasm.  See
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).   The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  
 
In deciding the Veteran's initial compensable evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted. 

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A compensable evaluation is not provided for.  There is no evidence to show that the Veteran's disability picture exhibits factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the April 2009 VA examiner specifically stated that that this disability did not affect the Veteran's work or activities.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in October 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that this is a claim for an initial increased rating.  Thus, although a October 2008 VCAA notice was issued for the claim for service connection for the Veteran's disability, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491.  

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded an examination.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In March 2011, the Board remanded this claim in order to afford the Veteran another examination, based on his assertion of worsening symptoms.  Citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  That same month, the Veteran was sent a duty-to-assist letter, in which he was essentially notified that should he fail to report for his examination without good cause, his claim would be rated on the evidence of record, or denied, as appropriate.  He was subsequently sent a notice, to his last known address of record, notifying him that an examination was scheduled for April 19, 2011.  However, the Veteran failed to report for his examination.  There is nothing to show that the postal service returned the examination notice for any reason.  Although the Veteran's representative has asserted that another remand is warranted for another attempt to afford the Veteran an examination, no assertion of "good cause" has been made.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See 38 C.F.R. § 3.159(d) (2011); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Entitlement to an initial evaluation for the service-connected right hand fracture residuals, fourth and fifth metacarpals, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


